                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

STEVEN S. BROWN,

                      Plaintiff,

vs.                                                        Case No.: 2:13-cv-06
                                                           JUDGE GEORGE C. SMITH
                                                           Magistrate Judge Ovington
DIRECTOR MOHR, et al.,

                      Defendants.

                                           ORDER

       On August 19, 2019, the United States Magistrate Judge issued a Report and

Recommendation recommending that Defendants’ Motion for Summary Judgment be granted

and that final judgment be entered in favor of Defendants. (Doc. 284). The parties were advised

of their right to object to the Report and Recommendation and of the consequences of their

failure to do so. There has nevertheless been no objection to the Report and Recommendation.

       The August 19, 2019, Report and Recommendation, Document 284, is hereby

ADOPTED and AFFIRMED. Defendants’ Motion for Summary Judgment (Doc. 254) is

hereby GRANTED.

       The Clerk shall remove Documents 254 and 284 from the Court’s pending motions list

and enter final judgment in favor of Defendants.

              IT IS SO ORDERED.

                                                   /s/ George C. Smith__________________
                                                   GEORGE C. SMITH, JUDGE
                                                   UNITED STATES DISTRICT COURT
